338 S.W.3d 414 (2011)
UNITED PRODUCERS, INC., Plaintiff,
v.
Douglas ALLEE and Richard Rush, Respondents,
Farmers State Bank of Stanberry, Appellant.
No. WD 72574.
Missouri Court of Appeals, Western District.
April 12, 2011.
*415 Janet W. Larison, for Appellant.
Timothy H. Bosler, for Respondents.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Farmers State Bank of Stanberry appeals from a judgment entered against it on conversion and trespass claims brought by Richard Rush. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence and that no error of law appears. No jurisprudential purpose would be served by a formal published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).